 



EXHIBIT 10.66
EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (this “Agreement”) is
effective as of December 4, 2006 (the “Effective Date”), and is entered into by
and between Michael Tansey (“Employee”) and La Jolla Pharmaceutical Company (the
“Company”).
     WHEREAS, the Company offered Employee employment pursuant to an offer
letter and agreement dated July 10, 2006 (the “Offer Letter”);
     WHEREAS, the parties hereto desire to amend and restate the terms of
Employee’s employment in this Agreement.
     NOW, THEREFORE, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Title; Other Consulting. Employee shall have the title of EVP & Chief
Medical Officer. In this capacity, Employee will report to the Company’s Chief
Executive Officer. Employee will be permitted to provide consulting services to
other entities and persons during his employment hereunder provided (i) such
consulting does not interfere with Employee’s ability to perform his duties and
responsibilities hereunder, and (ii) such consulting does not involve anything
pertaining to research, diagnosis or treatment of lupus, including but not
limited to any therapeutics for lupus.
     2. Compensation,
          (a) Annual Base Salary. As compensation for all services to be
rendered by Employee under this Agreement, the Company shall pay Employee a base
annual salary of $325,000, which salary shall be paid in conformity with the
Company’s pay practices generally applicable to Company executives.
          (b) Bonus. Employee will be eligible for a target bonus of up to 40%
of his base annual salary, with any bonus for 2006 to be prorated. The bonus for
each year will be determined by the achievement of goals established for
(i) Employee’s position, and (ii) overall Company performance, and is subject to
approval by the Company’s Board of Directors.
          (c) Benefits. During the term of his employment, Executive shall be
entitled to participate in all employee benefit plans and programs, including
paid vacations, to the same extent generally available to Company executives, in
accordance with the terms of those plans and programs. The Company shall have
the right to terminate or change any such plan or program at any time.
          (d) Health Insurance. If Employee declines to participate in the
Company’s group health plan, then for each full year of non-participation, the
Company will pay Employee $9600 to compensate him for the purchase of
supplemental medical coverage. Said payment will be made in a lump sum on or
before August 1 of each year of employment hereunder.

1



--------------------------------------------------------------------------------



 



          (d) Stock Options. In connection with this Agreement, Employee has
been granted a stock option to purchase 87,000 shares of the Company’s stock
pursuant to the terms of the Company’s 2004 Equity Incentive Plan. This option
is in addition to an earlier option to purchase 113,000 shares pursuant to the
same Plan.
     3. Termination; Severance.
          (a) If (i) Employee’s employment is terminated by the Company without
Cause or (ii) if a Change in Control of the Company occurs and Employee’s
employment with the Company or its successor Terminates In Connection With a
Change in Control, and in the absence of any event or circumstance constituting
Cause, then, in either case:
               (A) Employee will be entitled to receive from the Company an
amount in severance equal to 9 months of Employee’s then-current base salary
(the “Severance Amount”). The Severance Amount will be paid in a lump sum
promptly after Employee has executed and delivered to the Company a release, in
form and substance satisfactory to the Company, of all claims arising in
connection with Employee’s employment with the Company and termination thereof;
               (B) Provided that Employee has elected not to be covered by the
Company’s group health insurance plan, Employee will be paid $800 for each month
during the 9-month severance period that Employee has not previously received
payment to compensate him for his supplemental medical coverage.
               (C) Notwithstanding anything to the contrary in the option plan
pursuant to which Employee’s options were granted, all options granted to
Employee prior to the Termination Date (the “Options”) shall automatically vest
and become fully exercisable as of the Termination Date notwithstanding any
vesting or performance conditions applicable thereto, and such Options shall
remain exercisable for (i) one year following the Termination Date or (ii) if
the plan or grant agreement pursuant to which certain Options were granted
provides that such Options will be exercisable for a period longer than one year
in circumstances where Employee is terminated without Cause or Employee’s
employment Terminates In Connection With a Change in Control, then such longer
exercise period shall apply with respect to such Options; provided that, in
either case, (A) in no event will Options be exercisable beyond the duration of
the original term thereof and (B) if the Options qualify as an incentive stock
option under the Internal Revenue Code and applicable regulations thereunder,
the exercise period thereof shall not be extended in such a manner as to cause
the Options to cease to qualify as an incentive stock option unless Executive
elects to forego incentive stock option treatment and extend the exercise period
thereof as provided herein.
          (b) “Change in Control” of the Company has the meaning set forth in
the La Jolla Pharmaceutical Company 2004 Equity Incentive Plan.
          (c) “Cause” means the occurrence of one or more of the following:
(i) Employee commits a felony or any crime involving moral turpitude,
embezzlement, fraud or misappropriation; (ii) Employee breaches this Agreement
or any other agreement entered into with the Company, or breaches a material
policy of the Company;

2



--------------------------------------------------------------------------------



 



(iii) Employee engages in a dishonest act or willful misconduct ; or
(iv) Employee fails, after receipt of written notice and after receiving a
period of at least 10 days following such notice, to follow a lawful direction
of the CEO or Board of Directors.
          (d) Employee’s employment with the Company or its successor will be
deemed a “Termination In Connection With” a Change in Control if, within
180 days after the consummation of the Change of Control: (i) Employee is
removed from Employee’s employment by, or resigns his employment upon the
request of, a person exercising practical voting control over the Company or its
successor following the Change in Control or a person acting upon authority or
at the instruction of such person; (ii) Employee’s position is eliminated as a
result of a reduction in force made to reduce over-capacity or unnecessary
duplication of personnel and Employee is not offered a replacement position with
the Company or its successor as a Vice President with compensation and
functional duties substantially similar to the compensation and duties in effect
immediately before the Change in Control; or (iii) Employee resigns his
employment with the Company or its successor rather than comply with a
relocation of his primary work site more than 50 miles from the Company’s
headquarters.
      4. Section 409A.
          (a) Notwithstanding any provision of this Agreement to the contrary,
if, at the time of Employee’s termination of employment with the Company,
Employee is a “specified employee” as defined in Section 409A of the Internal
Revenue Code (the “Code”), and one or more of the payments or benefits received
or to be received by Employee pursuant to this Agreement or otherwise would
constitute deferred compensation subject to Section 409A, then no such payment
will be made under this Agreement until the earliest of (i) the date which is
six months after Employee’s “separation from service” for any reason, other than
“death” or “disability” (as such terms are used in Section 409A(a)(2) of the
Code), (ii) the date of Employee’s “death” or “disability” (as such terms are
used in Section 409A(a)(2) of the Code), or (iii) the effective date of a
“change in the ownership or effective control” of the Company (as such term is
used in Section 409A(a)(2)(A)(v) of the Code).
          (b) The provisions of this Section 4 shall only apply to the extent
required to avoid Employee’s incurrence of any penalty tax or interest under
Section 409A of the Code or any regulations or United States Treasury guidance
promulgated thereunder. In addition, if any provision of this Agreement would
cause Employee to incur any penalty tax or interest under Section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder, the Company
may reform such provision to maintain to the maximum extent practicable the
original intent of the applicable provision without violating the provisions of
Section 409A of the Code.
     5. Arbitration of Disputes. If any dispute arises which cannot be resolved
by mutual discussion between the Company and Employee, each party hereto agrees
to resolve that dispute by binding arbitration before an arbitrator experienced
in employment law. Said arbitration will be conducted in accordance with the
rules applicable to employment disputes of the Judicial Arbitration and
Mediation Service (JAMS) or such other arbitration service as the Company and
Employee agree upon, and the substantive law of California. Except as provided
herein, the Federal Arbitration Act shall govern the interpretation and
enforcement

3



--------------------------------------------------------------------------------



 



of such arbitration proceeding. The Company will be responsible for paying any
filing fee and the fees and costs of the arbitrator, unless Employee initiates
the claim, in which case he will contribute an amount equal to the filing fee
for a claim initiated in a state court of general jurisdiction in California.
The Company and Employee agree that this promise to arbitrate covers any
disputes that the Company may have against Employee, or that Employee may have
against the Company and all of its affiliated entities and their directors,
officers and employees, arising out of or relating to this Agreement, the
employment relationship or termination of employment, including any claims
concerning the validity, interpretation, effect or violation of this Agreement;
violation of any federal, state or local law; any tort; and any other aspect of
Employee’s compensation or employment. The Company and Employee further agree
that arbitration as provided in this Section 5 shall be the exclusive and
binding remedy for any such dispute and will be used instead of any court
action, which is hereby expressly waived, except for any request by either party
hereto for temporary or preliminary injunctive relief pending arbitration in
accordance with applicable law, or an administrative claim with an
administrative agency. The Company and Employee agree that any such arbitration
shall be conducted in the San Diego, California metropolitan area unless
otherwise mutually agreed.
     6. Miscellaneous.
          (a) Captions. The captions of this Agreement are inserted for
convenience and do not constitute a part hereof.
          (b) Entire Agreement. This Agreement constitutes the entire agreement,
and supersedes all prior written agreements, arrangements, communications and
understandings and all prior and contemporaneous oral agreements, arrangements,
communications and understandings, among the parties with respect to the subject
matter of this Agreement. For the sake of clarity, this Agreement supersedes and
replaces the terms set forth in the Offer Letter. This Agreement shall be
binding upon and inure solely to the benefit of each of the parties and their
respective successors and assigns.
          (c) Amendment. This Agreement may not be amended, modified or
supplemented in any manner, whether by course of conduct or otherwise, except by
an instrument in writing signed on behalf of each party hereto.
          (d) Severability. In case any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein and there shall be deemed substituted for such invalid,
illegal or unenforceable provision such other provision as will most nearly
accomplish the intent of the parties to the extent permitted by the applicable
law. In case this Agreement, or any one or more of the provisions hereof, shall
be held to be invalid, illegal or unenforceable within any governmental
jurisdiction or subdivision thereof, this Agreement or any such provision
thereof shall not as a consequence thereof be deemed to be invalid, illegal or
unenforceable in any other governmental jurisdiction or subdivision thereof.
          (e) Further Assurances. Each party hereto shall promptly execute and
deliver such further instruments and take such further actions as the other
party may reasonably require or request in order to carry out the intent of this
Agreement.

4



--------------------------------------------------------------------------------



 



          (f) No Change in Terms of Employment. Employee will continue to be
bound by the Company’s policies and this Agreement does not change Employee’s
employment status with the Company. As with all employees at the Company,
Employee or the Company may, subject to the terms of this Agreement, terminate
Employee’s employment at any time for any reason whatsoever, with or without
cause or advance notice.
          (g) Withholding Taxes. The Company may withhold from any compensation
and benefits payable under this Agreement all federal, state, city and other
taxes or amounts as shall be determined by the Company to be required to be
withheld pursuant to applicable laws, or governmental regulations or rulings.
          (h) Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of California.
          (i) Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party. This Agreement may be executed by
facsimile signature and a facsimile signature shall constitute an original for
all purposes.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered effective as of the day and year first written above
in San Diego, California.

                      LA JOLLA PHARMACEUTICAL COMPANY        
 
               
 
  By:   /s/ Deirdre Gillespie   12/1/2006                  
 
      Deirdre Gillespie
President and CEO   Date    
 
                    EMPLOYEE        
 
               
 
  By:   /s/ Michael Tansey   12/1/2006                  
 
      Michael Tansey   Date    

5